               Case 1:21-mj-00033-SAB Document 3 Filed 04/19/21 PageFILED
                                                                    1 of 1
                                                                                   Apr 19, 2021
                                                                               CLERK, U.S. DISTRICT COURT
 1 PHILLIP A. TALBERT                                                        EASTERN DISTRICT OF CALIFORNIA

   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 1:21-mj-00033-SAB
11
                                   Plaintiff,
12                                                    ORDER FILING REDACTED INDICTMENT AND
                           v.                         UNSEALING REDACTED INDICTMENTAND
13                                                    ARREST WARRANT
     SONIA SANCHEZ,
14
                                 Defendant.
15

16
            Upon application of the United States of America and good cause having been shown,
17
            IT IS HEREBY ORDERED that the redacted indictment and arrest warrant in the above-
18
     captioned matter are hereby ordered unsealed.
19
     IT IS SO ORDERED.
20

21 Dated:      April 19, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


      ORDER UNSEALING INDICTMENT
30
